            Case 3:20-cv-00173-JR         Document 1   Filed 01/31/20    Page 1 of 5



Julie Bardacke Haddon, OSB No. 004884
jhaddon@grsm.com
Brian J. Kernan, OSB No. 143574
bkernan@grsm.com
GORDON REES SCULLY MANSUKHANI, LLP
121 SW Morrison Street, Suite 1575
Portland, OR 97204
Telephone: (503) 227-8269
Facsimile: (503) 616-3600
          for Defendant TA Operating LLC
Attorneys for

                      IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                   PORTLAND DIVISION

GLENN OBST, an individual,                             Case No. 3:20-cv-00173

                             Plaintiff,
                                                       DEFENDANT TA OPERATING LLC
       v.                                              dba TRAVELCENTERS OF
                                                       AMERICA NOTICE OF REMOVAL
TA OPERATING LLC dba TRAVELCENTERS OF
AMERICA,

                             Defendant.

                                  NOTICE OF REMOVAL

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

       PLEASE TAKE NOTICE that Defendant TA Operating LLC dba TravelCenters of

        (“TA Operating"),
America ("TA Operating”), by its counsel GORDON REES SCULLY MANSUKHANI LLP,

hereby gives notice of removal of the above action, entitled Glenn Obst v. TA Operating LLC dba

TravelCenters of
              of America, bearing Case No. 19CV55823, from the Circuit Court of the State of

Oregon, County of Multnomah, to the United States District Court for the District of Oregon.

Pursuant to 28 U.S.C. §1446(a), TA Operating provides the following statement of the grounds for

removal:

///

////
  //

 DEFENDANT TA OPERATING LLC dba                                G
                                                               GORDON    REES S
                                                                 ORDON REES   SCULLY   MANSUKHANI, LLP
                                                                                CULLY MANSUICHANL
 TRAVELCENTERS OF AMERICA NOTICE OF                            121 SW Morrison Street, Suite 1575
 REMOVAL - Page 1                                              Portland, OR 97204
 (3:20-cv-00173)                                               Telephone: (503) 382-3851
                                                               Facsimile: (503) 616-3600
            Case 3:20-cv-00173-JR         Document 1      Filed 01/31/20      Page 2 of 5




                               I.   PROCEDURAL BACKGROUND

       1.        The removed case is a civil action commenced in the Circuit Court of the State of

Oregon, County of Multnomah by Plaintiff Glenn Obst against TA Operating, entitled Glenn Obst

v. TA Operating LLC dba TravelCenters of America, Case No. 19CV55823 (the "State
                        TravelCenters of                                  “State Action").
                                                                                 Action”).

TA Operating is the only named defendant.

       2.        Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders for the

State Action in TA Operating's
                   Operating’s possession are contained in Exhibits 1-2 filed herewith.

       3.        Plaintiffs filed the State Action on December 26, 2019, asserting a negligence claim

against TA Operating. Declaration of Julie B. Haddon in Support of Notice of Removal, Exhibit

1 (Complaint).

                              II.     VENUE AND JURISDICTION

       4.        Pursuant to 28 U.S.C. §§115, 1391, 1441(a), and 1446(a), venue lies with this Court

        Plaintiff’s action is pending in the Circuit Court of the State of Oregon for the County of
because Plaintiff's

Multnomah, which is within this District and Division.

       5.        This Court has subject matter jurisdiction under 28 U.S.C. §1332(a) because (1)

there is complete diversity of citizenship between Plaintiff and TA Operating; (2) the amount in

controversy exceeds $75,000, exclusive of costs and interest; and (3) all other requirements for

removal have been satisfied.

A.     THERE IS COMPLETE DIVERSITY BETWEEN PLAINTIFF AND THE SOLE
       DEFENDANT

       6.        There is complete diversity of citizenship because Plaintiff is a California citizen

and the sole defendant in this action, TA Operating, is a citizen of Delaware, Maryland, and Ohio.

       7.           individual’s citizenship is determined by his or her domicile, i.e. his or her
                 An individual's

permanent home. Kanter v. Warner-Lambert
                          Warner-Lambert Co. 265 F.3d 853, 857 (9th Cir. 2001).

       8.        Plaintiff, an individual, is a citizen of the State of California. See Haddon Decl.,

Exhibit 1 at ¶1.

 DEFENDANT TA OPERATING LLC dba                                    G
                                                                   GORDON    REES S
                                                                     ORDON REES   SCULLY   MANSUKHANI, LLP
                                                                                    CULLY MANSUICHANL
 TRAVELCENTERS OF AMERICA NOTICE OF                                121 SW Morrison Street, Suite 1575
 REMOVAL - Page 2                                                  Portland, OR 97204
 (3:20-cv-00173)                                                   Telephone: (503) 382-3851
                                                                   Facsimile: (503) 616-3600
              Case 3:20-cv-00173-JR      Document 1      Filed 01/31/20     Page 3 of 5




         9.      The citizenship of a limited liability company is the citizenship of all of its

members. See Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

         10.     TA Operating is a limited liability company organized and existing under the laws

of the State of Delaware with its principal place of business in the State of Ohio. Haddon Decl.,

Exhibit 1 at ¶1; see also Haddon Decl., Exhibit 3. The sole member of TA Operating is

TravelCenters of America Inc. TravelCenters of America Inc. is a corporation organized and

existing under the laws of the State of Maryland with its principal place of business in the State of

Ohio. See Haddon Decl., Exhibit 4. TA Operating is thus a citizen of the States of Delaware,

Maryland, and Ohio.

B.       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

         11.     Plaintiff’s Complaint seeks $201,002.66 in damages. Haddon Decl., Exhibit 1.
                 Plaintiff's

Pursuant to 28 U.S.C. § 1332(a), this Court has original jurisdiction over this action because the

matter in controversy exceeds the sum or value of $75,000, exclusive of costs and interest.

C.       ALL OTHER REMOVAL REQUIREMENTS ARE SATISFIED

         12.     This Notice of Removal is timely because TA Operating is filing it within 30 days

after the Complaint was served on TA Operating. 28 U.S.C. § 1446(b)(1), (2); Murphy Bros., Inc.

v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999). Pursuant to 28 U.S.C. §

               “[e]ach defendant shall have 30 days after receipt by or service on that defendant
1446(b)(2)(B), "[e]ach

                           summons…to file the notice of removal."
of the initial pleading or summons...to                  removal.” TA Operating was served on

January 3, 2020. Haddon Decl., Exhibit 2 (Proof of Service). This Notice of Removal is being

served within 30 days of service on TA Operating. This Notice of Removal is therefore timely

filed.

         13.     TA Operating is the sole defendant named in this action. Therefore, there are no

other defendants that need to consent to the removal.




 DEFENDANT TA OPERATING LLC dba                                   G
                                                                  GORDON    REES S
                                                                    ORDON REES   SCULLY   MANSUKHANI, LLP
                                                                                   CULLY MANSUICHANL
 TRAVELCENTERS OF AMERICA NOTICE OF                               121 SW Morrison Street, Suite 1575
 REMOVAL - Page 3                                                 Portland, OR 97204
 (3:20-cv-00173)                                                  Telephone: (503) 382-3851
                                                                  Facsimile: (503) 616-3600
           Case 3:20-cv-00173-JR              Document 1     Filed 01/31/20       Page 4 of 5




        14.                    U.S.C.
                Pursuant to 28 U. S.C. § 1446(d), a true and correct copy of this Notice of Removal

will be filed with the Circuit Court of the State of Oregon, County of Multnomah promptly after

filing of same in this Court.

        15.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of Removal

will be given to all adverse parties promptly after the filing of same in this Court.

        16.     If any question arises as to the propriety of the removal of this action, TA Operating

requests the opportunity to conduct discovery, brief any disputed issues and to present oral

argument in favor of its position that this case is properly removable.

        17.     Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of TA Operating's
                     Operating’s right to assert defenses including, without limitation, the

defenses of (i) lack of jurisdiction over person, (ii) improper venue and/or forum
                                                                              forum non conveniens,

(iii) insufficiency of process, (iv) insufficiency of service of process, (v) improper joinder of claims

and/or parties, (vi) failure to state a claim, (vii) failure to join indispensable party(ies), or (viii) any

other procedural or substantive defense available under state or federal law.

                                       III.      CONCLUSION

        18.     Consequently, the State Action may be removed to this Court by TA Operating in

                                     U.S.C.
accordance with the provisions of 28 U. S.C. § 1441 because: (i) this action is a civil action pending

within the jurisdiction of the United States District Court for the District of Oregon; (ii) the action

is between citizens of different states; and (iii) the amount in controversy exceeds $75,000.00.

           31Stst day of January, 2020.
DATED this 31
                                                          GORDON REES SCULLY
                                                          MANSUKHANI, LLP

                                                     By: s/ Julie Bardacke Haddon
                                                        Julie Bardacke Haddon, OSB No. 004884
                                                        jhaddon@grsm.com
                                                        Brian J. Kernan, OSB No. 143564
                                                        bkernan@grsm.com
                                                        Of Attorneys for Defendant TA Operating
                                                        LLC



 DEFENDANT TA OPERATING LLC dba                                       G
                                                                      GORDON    REES S
                                                                        ORDON REES   SCULLY   MANSUKHANI, LLP
                                                                                       CULLY MANSUICHANL
 TRAVELCENTERS OF AMERICA NOTICE OF                                   121 SW Morrison Street, Suite 1575
 REMOVAL - Page 4                                                     Portland, OR 97204
 (3:20-cv-00173)                                                      Telephone: (503) 382-3851
                                                                      Facsimile: (503) 616-3600
                              Case 3:20-cv-00173-JR      Document 1      Filed 01/31/20    Page 5 of 5




                                                  CERTIFICATE OF SERVICE

                                                         31st day of January, 2020, a true and correct copy of the
                           I hereby certify that on this 31'
                  foregoing document, which was filed with the Court through the CM/ECF system, will be sent
                  electronically to all registered participants as identified on the Notice of Electronic Filing.
                  Additionally, on January 31, 2020, true and correct copies of the foregoing document will be
                  served as follows:

                            Eric D. Virshbo
                            MacMillan, Scholz & Marks, P.C.
                            Attorney at law
                            900 S.W. Fifth Ave., Suite 1800
                            Portland, OR 97204
                            evirshbo@msmlegal.com
                           Attorneys for
                                      for Plaintiffs'
                                          Plaintiffs




                                                               Erika Overson, Legal Assistant




                      DECLARATION OF SERVICE - Page 1                            G
                                                                                 GORDON    REES S
                                                                                   ORDON REES   SCULLY   MANSUKHANI, LLP
                                                                                                  CULLY MANSUICHANL
                      (3:20-cv-00173)                                            121 SW Morrison Street, Suite 1575
8011109/49696559v.1
                                                                                 Portland, OR 97204
                                                                                 Telephone: (503) 382-3851
                                                                                 Facsimile: (503) 616-3600
